Citation Nr: 1758726	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Regional Office in Columbia, South Carolina has jurisdiction over the Veteran's case.

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided. 

VA must assist the Veteran in obtaining outstanding medical evidence necessary to substantiate his claim.  Additionally, the Veteran must be afforded a VA examination and opinion as to whether his peripheral neuropathy relates to in-service exposure to herbicide agents, or otherwise relates to service.  

The Veteran reported that he first sought VA and private treatment for his peripheral neuropathy in 1994 or 1995, but has not been able to obtain these medical records.  He stated that he has received treatment at the Carolinas Medical Center (CMC) in Charlotte, North Carolina; the Medical University of South Carolina (MUSC); and an outpatient clinic in Rock Hill, South Carolina.  Moreover, the Veteran testified that his private primary care provider, and a VA neurologist, opined in writing that the Veteran's peripheral neuropathy relates to his in-service exposure to "Agent Orange".  Though this medical evidence is not of record, the Veteran has asserted his belief that these opinions were reduced to writing.  Therefore, the VA should attempt to obtain these records since they may contain information bearing on the Veteran's appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159, see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Further, the Veteran has not been afforded a VA examination.  VA must provide a medical examination or obtain a medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; and (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C. § 5103A(d)(2) (2012), 38 C.F.R. § 3.159(c)(4)(i) (2017).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

VA treatment records indicate that the Veteran has been treated for peripheral neuropathy.  Based on his service in Vietnam, the Veteran is presumed to be exposed to herbicide agents, a known cause of peripheral neuropathy.  Furthermore, the Veteran stated that he began to experience symptoms of peripheral neuropathy during service in Vietnam and that the symptoms are ongoing.  Moreover, as stated above, the Veteran contends that private and VA physicians have identified a nexus between his current diagnosis of peripheral neuropathy and "Agent Orange" exposure.   Thus, the Veteran is entitled to a VA examination.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claim, including the above-described treatment records, as well as any other recent or additional treatment records related to the Veteran's claim including the private and VA nexus opinions which the Veteran noted were reduced to writing by his primary care physician and his VA neurologist.  (See hearing transcript page 15 - 16)

If any requested record is not available, the record should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the foregoing, afford the Veteran a VA examination by a clinician with sufficient expertise, to determine the nature and etiology of the Veteran's peripheral neuropathy. 

All pertinent evidence of record must be made available to and reviewed by the examiner.  Any required studies should be performed prior to the completion of the examiner's report, and all clinical findings should be reported in detail.  

For purposes of the opinions, the examiner should assume herbicide exposure.  The examiner should also assume that the Veteran is a reliable historian, and must address the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service.

Based on a review of the evidence of record and examination results, the examiner should note all areas diagnosed with peripheral neuropathy (i.e. bilateral upper neuropathy, bilateral lower neuropathy, etc,).  After diagnoses have been made the examiner should opine as to the following:

* The Veteran's peripheral neuropathy manifested within one year after his herbicide exposure.

* Is it at least as likely as not (i.e., a 50 percent or greater probability) that peripheral neuropathy of each diagnosed area was caused by or is otherwise related to the Veteran's active service, notably his conceded exposure to Agent Orange in the RVN?

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she shall provide a complete explanation as to why this is so.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups.  Further, the examiner must state whether the inability to provide the required assessment is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, undertake any other development determined to be warranted, and then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




